Citation Nr: 1451835	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  98-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating for migraine headaches in excess of 10 percent prior to November 12, 2009.

2.  Entitlement to a disability rating for migraine headaches in excess of 10 percent from November 12, 2009, to May 26, 2010, and in excess of 30 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 12, 2009.

4.  Entitlement to a TDIU from November 12, 2009.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to February 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 1999 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a TDIU, and a July 2008 rating decision of the Washington, D.C., Appeals Management Center, which granted service connection for migraine headaches and assigned an initial 10 percent rating effective December 3, 1996.

In January 2011, the Board denied entitlement to a TDIU.  

The Veteran appealed the Board's decision to the Court which, in March 2012, on the basis of a Joint Motion for Remand (JMR), vacated the denial and remanded the matter to the Board for further action.  The Court noted that the Board erred in deciding the issue of TDIU without deciding the issue of entitlement to an initial increased rating for migraine headaches.  The Court explained that the Board had jurisdiction of this issue because (i) the veteran submitted a timely notice of disagreement to the July 2008 rating decision, which assigned an initial 10 percent rating for migraine headaches, and (ii) the issue of entitlement to a TDIU is inextricably intertwined with the rating criteria for migraine headaches.  Accordingly, entitlement to an increased rating for migraine headaches and a TDIU are both before the Board.

In August 2012, the Board remanded the case for further development.

In March 2013, the RO increased the disability rating for migraine headaches to 30 percent, effective May 26, 2012.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993).

On September 9, 2014, the Board granted the Veteran's motion for a 60 day extension to submit additional evidence.  The Veteran has not submitted any additional evidence since the March 2014 supplemental statement of the case.

The issues have been recharacterized to reflect staged ratings.
 
The issues of entitlement to an initial rating in excess of 10 percent for migraine headaches prior to November 12, 2009, and a TDIU prior to November 12, 2009, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From November 12, 2009, the Veteran's migraines have been manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From November 12, 2009, the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

2.  From November 12, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An increased rating for migraine headaches from November 12, 2009

The Veteran seeks a disability rating for migraine headaches in excess of 10 percent from November 12, 2009, to May 26, 2012, and in excess of 30 percent thereafter.  

Migraines with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent disability rating.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50 percent rating is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran has a longstanding history of daily migraines and seasonal cluster headaches, which occur approximately three months out of the year.  The daily migraines are moderate to severe and the cluster headaches are completely disabling.  See, e.g., VA examination (Jan. 1997).  The headaches have been treated with medication and daily oxygen therapy since April 1998.

The Veteran and his family contend that he has been unemployable since 1997 due to his migraines.  The Veteran's wife and son report that the Veteran has to isolate himself in a dark, quiet room during attacks and that it takes hours and even days to recover from attacks. 

At a November 12, 2009, VA examination, the Veteran reported three to four prostrating headaches per week.  The VA examiner opined that employability is possible.  The rationale was that he has seen patients remain gainfully employed at this level of impairment.  

At a May 2012 VA examination, the Veteran reported three prostrating headaches per week.  The examining nurse practitioner could not opine as to employability without resorting to mere speculation.

At a March 2013 VA examination, the Veteran reported several prolonged, prostrating headaches per day.  He explained that the attacks require strong medication, such as hydrocodone, and oxygen therapy, which can take 30 to 40 minutes per session.  Jackson VAMC's Chief of Neurology indicated that the Veteran will probably have a hard time keeping a job due to excessive absences and poor performance due to his headaches.

As to employability, November 2009 and May 2012 medical opinions are afforded no probative value because they are speculative and fail to address the effect of the Veteran's daily medication and oxygen therapy.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009).  In contrast, the favorable March 2013 medical opinion is afforded significant probative value because it provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  

The lay and medical evidence of record shows that the Veteran has suffered very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability since November 12, 2009.  Accordingly, a maximum 50 percent rating for migraines is warranted from November 12, 2009.

The Veteran's service-connected migraines result in very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular rating for the service-connected migraines is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  




A TDIU from November 12, 2009

The Veteran seeks a finding of total disability based on individual unemployability from November 12, 2009.

To prevail, the evidence must demonstrate (1) that the Veteran's combined disability rating is 70 percent or more; (2) that "one disability" is ratable at 40 percent or more; and (3) that his service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran will now be in receipt of the following disability ratings as of November 12, 2009:

      50 percent for migraines; 
      30 percent for hypertension;
      10 percent for tinnitus;
      10 percent for hypertensive vascular disease; and
0 percent for fractured right wrist and third metacarpal, left ear hearing loss, and scars of the left foot.

As the combined rating is 70 percent and his migraines are rated 50 percent, the Veteran meets the schedular rating requirements for a TDIU.

The Veteran is a high school graduate who has worked as a security guard following 20 years of military service.  In 1997, he stopped working due to medical problems.  Since November 2001, he has received social security disability benefits for a variety of conditions, including cluster headaches, hypertensive cardiovascular disease, and obstructive cardiomyopathy.  See SSA Determination (May 2002).

As to employability, the March 2013 VA examiner explained that the Veteran will probably have a hard time keeping a job due to excessive absences and poor performance due to his service-connected headaches.  

Considering his limited education, work experience, and the functional limitations of his service-connected migraines, the Veteran has not been realistically able to obtain and maintain substantially gainful employment since November 12, 2009. 

A TDIU is warranted.


ORDER

A 50 percent rating for migraine headaches, from November 12, 2009, is granted.

A TDIU, from November 12, 2009, is granted.


REMAND

The Veteran seeks an initial rating for migraine headaches in excess of 10 percent prior to November 12, 2009, and a TDIU prior to November 12, 2009.

The Veteran has suffered seasonal cluster headaches throughout the pendency of the appeal.  These totally incapacitating headaches have occurred daily for three months of each year, generally the summer months.  The rating criteria for migraines, which is based on frequency and severity, does not contemplate the seasonal nature of the Veteran's headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Accordingly, the appeal must be referred to VA's Director of Compensation and Pension Service for extraschedular consideration in the first instance.  Thun, 22 Vet.App. 111; 38 C.F.R. § 3.321(b)(1).

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claim for an increased rating for migraine headaches.




Accordingly, the case is REMANDED for the following actions:

1.  Refer the issues of entitlement to an initial disability rating for migraine headaches in excess of 10 percent prior to November 12, 2009, and a TDIU prior to November 12, 2009, to VA's Director of Compensation and Pension Service for extraschedular consideration.

2.  Then, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


